Exhibit 10.1

CONSULTING SERVICES AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”), is entered into as of December 1,
2020 (the “Effective Date”) by and between Singapore Volition Pte. Limited, a
Singapore corporation with its office located at 111 Somerset Road, Level 3,
TripleOne Somerset, Singapore 238164 (the “Company”) and PB Commodities Pte.
Ltd, a Singapore corporation with its registered office located at 165 Gangsa
Road, Unit 01-70, Singapore 670165 (the “Consultant”).

 

(referred to herein individually as a “Party” or collectively as the “Parties”)

 

1.  Consulting Services.  

 

(a)  This Agreement supersedes and replaces in its entirety the existing
employment agreement between Mr. Cameron Reynolds (the “Individual”) and
Volition Diagnostics UK Limited dated March 7, 2017 which is hereby terminated
upon mutual agreement and is of no further force and effect (other than the
provisions expressly surviving termination). 

 

(b) Subject to and upon the terms and conditions set forth in this Agreement,
the Company hereby retains the Consultant, and the Consultant hereby agrees to
provide to the Company (or any Group Company pursuant to services agreements
entered into by and between the Company and its affiliates) the consulting
services attached to this Agreement as Exhibit A (as may be amended from time to
time upon mutual agreement of the Parties, the “Services”).  The Services shall
be performed in a timely, competent, professional and workmanlike manner by the
Consultant and its employees.  Consultant may not use a subcontractor or other
third party to perform its duties under this Agreement.  The Consultant shall
make available to the Company, the Individual, one of its employees, to provide
the Services under this Agreement. In rendering the Services pursuant to this
Agreement, the Consultant shall act solely as an independent contractor and this
Agreement shall not be construed to create any employee/employer, agent or
representative relationship between the Consultant and the Company or any Group
Company. The Consultant and the Individual each acknowledge and agree that all
work performed by the Individual, or other employees of the Consultant, shall be
performed as employees of the Consultant, on behalf of the Consultant and not as
additional independent contractors.  For purposes of this Agreement, “Group
Company” shall mean affiliated entities of the Company including its parent
(VolitionRx Limited), subsidiaries, subsidiaries of parent and other related
entities. 

 

(c)  With respect to the conduct of and progress of the Services, the Consultant
and the Individual will report to and liaise with the Board of Directors of the
Company or any Group Company for which it is providing Services (as applicable,
the “Board of Directors”) on any matter related to the Services. Consultant
shall have the right to control and direct the means, manner and method by which
the Services are performed.  

 

(d)  The Consultant shall provide the Services hereunder from its offices or the
offices of the Company, from such other location that permits the performance of
the Services, or as mutually agreed upon by the Consultant and the Company. The
Company shall reimburse the Consultant for expenses incurred in connection with
the provision of the Services in accordance with Section 3.

 

(e)The Consultant will perform the Services in accordance with all policies and
procedures provided by the Company, including any third-party policies and
procedures that the Company is required to comply with. 

 

2.  Compensation.  

 

(a)  Consultancy Fees. The Company shall, so long as the Consultant is providing
Services to the Company under this Agreement, pay the Consultant the consulting
fee as detailed in Exhibit A. The Company will not withhold any tax or social
security payments due from the Consultant to any governmental taxing authority.
 The Consultant will be responsible for the payment of any social security,
income tax or similar payments required by law to be made in relation to this
Agreement. The Consultant will indemnify and hold the Company harmless to the
extent of any obligation imposed on the Company (a) to pay in withholding taxes
or similar items or (b) resulting from a determination that the Consultant is
not an independent contractor. Neither the Consultant nor the Individual shall
have any claim against the Company for health or disability benefits, retirement
benefits, social security, worker's compensation, unemployment insurance
benefits, or employee benefits of any kind. 

 

(b) VNRX Equity Compensation. The Individual shall be entitled to participate in
the VolitionRx Limited (“VNRX”) stock incentive plan. The criteria for
determining the amount of any allocations to the Individual under the
stock incentive plan for any year during the Term of this Agreement shall be
determined by the Board of Directors of VolitionRx Limited or a designated
committee in its absolute discretion and upon the terms and conditions set forth
in the award agreement and the governing plan. 

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



 

 

3.  Expenses.  

 

(a)  The Company shall reimburse the Consultant for any actual expenses incurred
by the Consultant while rendering Services under this Agreement so long as such
expenses are reasonable and necessary, and appropriately documented.  

 

(b)  In claiming expenses the Consultant shall comply with the generally
applicable policies, practices and procedures of the Company and/or the Group
Company for submission of expense reports, receipts or similar documentation of
such expenses (as amended from time to time), a copy of which will be provided. 

 

4.  Term; Termination.  

 

(a)  This Agreement shall take effect as of the Effective Date and shall
continue thereafter in full force until terminated in accordance with the
provisions of Section 4(b). The period commencing on the Effective Date and
ending on the effective date of termination shall be referred to as the “Term”.
 

 

(b)  This Agreement and the Services may be terminated at any time by either
Party for any reason or no reason upon at least six (6) months prior written
notice of termination to the other Party. 

 

(c)  Notwithstanding the provisions of Section 4(a), the Company may terminate
this Agreement with immediate effect without notice and without any liability to
make any further payment to the Consultant (other than in respect of amounts
accrued prior to the termination date) if at any time:

 

(i)the Individual is not available to perform the Services for any single
continuous period extending beyond 90 days;  

 

(ii)the Consultant or Individual commits any gross misconduct affecting the
business of the Company or its affiliates; 

 

(iii)the Consultant or Individual commits any serious or repeated breach or
non-observance of any material provisions of this Agreement; 

 

(iv)the Individual is convicted of any serious criminal offence involving a
custodial penalty; 

 

(v)the Consultant makes a resolution for its winding up, makes an arrangement or
composition with its creditors or makes an application to a court of competent
jurisdiction for protection from its creditors or an administration or
winding-up order is made or an administrator or receiver is appointed in
relation to the Consultant; 

 

(vi)the Consultant or the Individual commits any fraud or any acts that are
materially adverse to the interests of the Company or its affiliates. 

 

(d)  The rights of the Company under Section 4(c) are without prejudice to any
other rights that it might have at law to terminate the Agreement or to accept
any breach of this Agreement on the part of the Consultant as having brought the
Agreement to an end. Any delay by the Company in exercising its rights to
terminate shall not constitute a waiver thereof. 

 

(e)  The provisions of Sections 5, 6, 7, 8 and 9 shall survive the expiration or
termination of this Agreement, in accordance with their provisions. 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



 

 

5.  Confidential Information.  

 

(a)  Any non-public information acquired by the Consultant from the Company or
any Group Company, directly or indirectly, in writing, orally, or by inspection
or observation of tangible items, including, without limitation, the actual or
anticipated business, research or development of the Company or any Group
Company, any proprietary information, trade secrets and know-how of the Company
or any Group Company, and the terms of this Agreement, and any information, data
and materials developed in the course of performing the Services contemplated by
this Agreement (collectively, “Confidential Information”), will be the sole
property of the Company and/or the Group Company, as applicable, and will be
maintained in confidence and not used by the Consultant or the Individual except
as necessary to perform the Services contemplated by this Agreement.
 Confidential Information includes, but is not limited to, intellectual
property, research, product plans, business operations, processes, products,
services, customer lists, development plans, inventions, formulas, technology,
designs, drawings, marketing, finances, and other business information.  Neither
the Consultant nor the Individual will disclose any Confidential Information to
any third party, without first obtaining the prior written consent of the
Company or the Group Company, as applicable.  Each of the Consultant and the
Individual will take reasonable precautions to prevent any unauthorized
disclosure of Confidential Information. 

 

(b)  The provisions of Section 5(a) will not apply to any portion of the
Confidential Information that: (i)  is or becomes publicly available through no
fault of the Consultant; (ii) is lawfully obtained by the Consultant from any
third parties who are not under any obligation of confidentiality to the Company
or any Group Company with respect to such information and who otherwise have a
right to make such disclosure; or (iii) is previously known to the Consultant,
without confidentiality obligations, prior to disclosure by the Company or any
Group Company as evidenced by the Consultant’s written files and records.  In
addition, the Consultant may disclose Confidential Information pursuant to a
request or order of any court or governmental agency, provided that the
Consultant promptly notifies the Company or the Group Company, as applicable, of
any such request or order and provides reasonable cooperation (at the Company’s
or Group Company’s expense) in the efforts, if any, of the Company to contest or
limit the scope of such request or order. 

 

(c)  Neither the Consultant nor the Individual shall improperly use or disclose
to or for the Company’s or any Group Company’s benefit any confidential
information or trade secrets of (i) any former, current or future employer, (ii)
any person to whom the Consultant or the Individual has previously provided,
currently provides or may in the future provide Services or (iii) any other
person to whom the Consultant or the Individual owes an obligation of
confidentiality. 

 

(d)  The Consultant and the Individual will promptly deliver to the Company or
the Group Company, as applicable, upon the termination of this Agreement or upon
the request of the Company or such Group Company, all documents and other
tangible media (including all originals, copies, digests, abstracts, summaries,
analyses, notes, notebooks, drawings, manuals, memoranda, records, reports,
plans, specifications, devices, formulas, storage media, including software, and
computer printouts) in the Consultant’s and the Individual’s actual or
constructive possession or control that contain, reflect, disclose or relate to
any Confidential Information, Inventions (as defined below) or intellectual
property rights relating to Inventions. The restrictions upon disclosure and use
of Confidential Information shall continue for a period of five (5) years from
the expiration or termination of this Agreement.   

 

6.  Work Product.  

 

(a)  Each of the Consultant and the Individual hereby fully assigns and agrees
to assign and transfer to the Company or the Group Company, as applicable, all
rights, title and interest, in and to any ideas, inventions, improvements,
technologies, designs, works of authorship, developments, discoveries, trade
secrets or suggestions that (i) are made, conceived, invented, discovered,
originated, authored, created, learned or reduced to practice by the Consultant
or the Individual, either alone or together with others, in the course of
rendering the Services to the Company or any Group Company, as applicable, under
this Agreement (regardless of whether or not such Inventions were made,
conceived, invented, discovered, originated, authored, created, learned or
reduced to practice by the Consultant or the Individual at the Company’s or the
Group Company’s facilities or during regular business hours or utilizing
resources of the Company or the Group Company) or (ii) arise out of or are based
upon any Confidential Information (collectively, “Inventions”), including,
without limitation, all physical embodiments thereof provided by the Consultant
or the Individual as well as all other rights therein throughout the world.  The
obligations of the Consultant and the Individual under this Section 6 are in
addition to any other obligations or duties of the Consultant and the
Individual, whether express or implied or imposed by applicable law, to assign
to the Company or the Group Company, as applicable, the Inventions.  Inventions
that constitute trademark or copyrightable subject matter, including without
limitation, terms, logos, branding or marketing collateral, packaging designs,
promotional materials, business stationary or collateral, print or digital copy,
artwork, and website design will be considered “works made for hire” as that
term is defined in the United States Copyright Act. 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



 

 

(b)  Each of the Consultant and the Individual will give the Company or the
Group Company, as applicable, prompt written notice of any Inventions and agrees
to execute such instruments of transfer, assignment, conveyance or confirmation
and such other documents as the Company, the Group Company, or its respective
designees may request to evidence, confirm or perfect the assignment of all of
the Consultant’s or the Individual’s (as applicable) right, title and interest
in and to any Inventions in all countries. The Consultant’s and the Individual’s
obligation to provide assistance will continue after the termination or
expiration of this Agreement.  The Consultant and the Individual hereby waive
and quitclaim to the Company and the Group Companies, as applicable, any and all
claims of any nature whatsoever that the Consultant and the Individual may now
or hereafter have for infringement of any rights assigned hereunder to the
Company or any Group Company. Without the prior written consent of the Company
or any Group Company, as applicable, neither the Consultant nor the Individual
shall, at any time, file any patent or copyright application with respect to, or
claiming, any Inventions.  

 

(c)  At the request of the Company or a Group Company, as applicable, the
Consultant and/or the Individual will assist the Company or such Group Company
(including, without limitation, by executing factually accurate patent
applications and assignments of patents or copyrights) to obtain and enforce in
any country in the world intellectual property rights relating to Inventions.
 If and to the extent that, at any time after the Term, the Company or a Group
Company requests assistance from the Consultant and/or the Individual with
respect to obtaining and enforcing in any country in the world any intellectual
property rights relating to Inventions, the Company shall compensate the
Consultant and/or the Individual at a reasonable rate for the time actually
spent by the Consultant or the Individual on such assistance. 

 

(d)  Neither the Company’s nor any Group Company’s title in Inventions and
intellectual property rights relating to Inventions shall extend to any
pre-existing products, materials, tools and methodologies that are proprietary
to the Consultant or the Individual or to any third parties; or in any
intellectual property rights embodied in such products, materials, tools and
methodologies by implication, estoppel or otherwise except for the rights
expressly granted under this Agreement.  Title to all such intellectual property
shall remain vested in the Consultant, the Individual or any third party (as
applicable).  If in the course of performing the Services, the Consultant or the
Individual incorporates into any Inventions any other work of authorship,
invention, improvement, the Consultant’s or the Individual’s pre-existing
products, or proprietary information, or other materials owned by the Consultant
or the Individual or in which the Consultant or the Individual has an interest,
the Consultant or the Individual, as applicable, will grant and does now hereby
grant to the Company or the Group Company, as applicable, a non-exclusive,
royalty free, perpetual, irrevocable, worldwide license to reproduce,
manufacture, modify, distribute, use, import, and otherwise exploit the material
as part of or in connection with the Inventions. 

 

(e)If the Consultant’s or the Individual’s unavailability or any other factor
prevents the Company or a Group Company from pursuing or applying for any
application for any United States or foreign registrations or applications
covering any related rights assigned to Company or a Group Company, then the
Consultant or the Individual, as applicable, irrevocably designates and appoints
the Company as the Consultant’s or the Individual’s agent and attorney in fact
for such limited purpose.  Accordingly, the Company may act for and in the
Consultant’s or the Individual’s behalf and stead to execute and file any
applications in conformance with the terms hereof, and to do all other lawfully
permitted acts to further the prosecution and issuance of the registrations and
applications with the same legal force and effect as if executed by the
Consultant or the Individual, as applicable. 

 

7.  No Conflicting Obligation.  Each of the Consultant and the Individual
represents and warrants to the Company that (i) it is free to enter into this
Agreement, (ii) it has and will have all requisite ownership, rights, and
licenses to fully perform its obligations under this Agreement and to grant to
the Company and the Group Companies, as applicable, all rights with respect to
any related Inventions and rights to be granted under this Agreement, free and
clear of any and all agreements, liens, adverse claims, encumbrances, and
interests of any person or entity, (iii) nothing contained in the Inventions or
required in order for the Consultant or the Individual to create and deliver the
Inventions under this Agreement does or will infringe, violate, or
misappropriate any intellectual property rights of any third party, (iv) no
characteristic of any Invention does or will cause manufacturing, using,
maintaining, or selling the Invention to infringe, violate, or misappropriate
the rights of any third party, and (v) its performance of all of the terms of
this Agreement and of all of its duties as a consultant to the Company or any
Group Company do not and will not breach:  (a) any agreement to keep in
confidence information acquired by the Consultant or the Individual in
confidence or in trust; (b) any agreement to assign to any third party
inventions made by the Consultant or the Individual; or (c) any agreement not to
compete against the business of any third party. Each of the Consultant and the
Individual further represents that it has not made and will not make any
agreements in conflict with this Agreement.

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



 

 

8.  Non-Compete.  It is accepted and acknowledged that the Consultant and the
Individual may have employment, consultancy or business interests other than
those of the Company and any Group Company and has declared any conflicts that
are apparent at present.  In the event that the Consultant or the Individual
becomes aware of any potential conflicts of interest, these will be disclosed to
the Company as soon as apparent. Each of the Consultant and the Individual
agrees that it shall not provide services (whether in the nature of employment
services, consulting services or otherwise) to any direct commercial competitor
of the Company or any Group Company without the prior written consent of the
Company for a period of six (6) months from the expiration or termination of
this Agreement.

 

9.  Miscellaneous.  

 

(a)  This Agreement represents the entire agreement of the Parties with respect
to the arrangements contemplated hereby. No prior agreement, whether written or
oral, shall be construed to change, amend, alter, repeal or invalidate this
Agreement. This Agreement may be amended only by a written instrument executed
in one or more counterparts by the Parties. 

 

(b)  No consent to or waiver of any breach or default in the performance of any
obligations hereunder shall be deemed or construed to be a consent to or waiver
of any other breach or default in the performance of any of the same or any
other obligations hereunder.  Failure on the part of either Party to complain of
any act or failure to act of the other Party or to declare the other Party in
default, irrespective of the duration of such failure, shall not constitute a
waiver of rights hereunder and no waiver hereunder shall be effective unless it
is in writing, executed by the Party waiving the breach or default hereunder.
 Exercise or enforcement by either Party of any right or remedy under this
Agreement will not preclude the enforcement by the Party of any other right or
remedy under this Agreement or that the Party is entitled by law to enforce. 

 

(c)  This Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective successors and permitted assigns.  This
Agreement may be assigned by the Company to any affiliate of the Company and to
a successor of its business to which this Agreement relates (whether by purchase
or otherwise).  Neither this Agreement nor any rights under this Agreement may
be assigned or otherwise transferred by the Consultant, in whole or in part,
whether voluntarily or by operation of law, without the prior written consent of
the Company.  Any assignment in violation of the foregoing will be null and
void. 

 

(d)  Any notice, report, payment or document to be given by one Party to the
other shall be in writing and shall be deemed given when delivered personally or
on the next business day after transmission (in the case of email delivery of a
“.pdf” format data file (provided confirmation of transmission is mechanically
or electronically generated and kept on file by the sending party). 

 

(e)  This Agreement shall be governed by and construed in accordance with the
laws of the Republic of Singapore, without reference to the principles of
conflict of laws. All disputes concerning this Agreement will first be
negotiated between the Parties in good faith. If the Parties are unable to
settle any difference, dispute, conflict or controversy (a “Dispute”), which
arises out of or in connection with this Agreement or its performance, including
without limitation any dispute regarding its existence, validity, termination of
rights or obligations of any party, then such Dispute shall be referred to and
finally resolved by arbitration in Singapore in accordance with the Arbitration
Rules of the Singapore International Arbitration Centre (“SIAC”) in force at the
time of referral of the Dispute (the “Rules”).  The place of arbitration shall
be Singapore and the proceedings shall be conducted in the English language.
There shall be a single arbitrator and the appointing authority shall be the
Chairman of the SIAC. 

 

(f)  Section headings of this Agreement are for reference only and shall not
affect its interpretation. In the event that any term, condition or provision of
this Agreement should be held invalid, unlawful or unenforceable by a court of
competent jurisdiction, such court is hereby authorized to amend such provision
so as to be enforceable to the fullest extent permitted by law, and all
remaining provisions shall continue in full force without being impaired or
invalidated in any way. 

 

(g)  The parties agree that any breach or threatened breach of Sections 5, 6 or
8 of this Agreement by the Consultant or the Individual would cause irreparable
harm to the Company; and that money damages will not provide an adequate remedy.
In the event of a breach or threatened breach of Sections 5, 6 or 8 of this
Agreement by the Consultant or the Individual, the Company shall, in addition to
any other rights and remedies it may have, be entitled to an injunction
restraining the Consultant or the Individual from disclosing or using, in whole
or in part, any Confidential Information or Inventions or intellectual property
rights relating to Inventions, without the need to post bond. 

 

(h)  This Agreement may be executed in counterparts, all of which together shall
for all purposes constitute one agreement binding on each of the parties hereto
notwithstanding that each such Party shall not have signed the same
counterpart. 

 

[Signature page follows]

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the Effective
Date intending it to take effect as an instrument under seal.

 

 

SINGAPORE VOLITION PTE LIMITEDPB COMMODITIES PTE LTD 

 

 

 

/s/ Rodney Rootsaert                                /s/ Cameron Reynolds
                        

By: Rodney RootsaertBy: Cameron Reynolds 

Position: DirectorPosition: Director 

Date: November 10, 2020Date: November 10, 2020 

 

 

Notice AddressNotice Address 

111 Somerset Road,165 Gangsa Road,  

Level 3, TripleOne SomersetUnit 01-70, 

Singapore 238164Singapore, 670165 

 

E-Mail:E Mail: 

 

 

 

Acknowledged and agreed:

 

INDIVIDUAL

 

 

/s/ Cameron Reynolds                          

Cameron Reynolds

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Exhibit A

 

Scope of engagement: Consultant

 

Services to be performed:

 

During the Term the Consultant shall procure that the Individual shall be
responsible for all areas that would be expected from a Group Chief Executive
Officer, as reasonably and lawfully directed by the Board of Directors of VNRX.

 

Consulting Fee:

 

Fees: From the Effective Date the Monthly Fee shall be US$35,650 payable by the
Company to the Consultant, based on the Individual spending all of his Normal
Working Hours (as defined below) in the performance of the Services. 

 

Between the Effective Date and December 31, 2021, the Monthly Fee shall be
payable in Singapore Dollars which as at the Effective Date shall be SGD48,450.

 

With effect from January 1, 2022, and annually thereafter, the Consultant will
elect, within fifteen (15) days of the first day of each calendar year
respectively, to either (i) continue to be paid the Monthly Fee in Singapore
Dollars, calculated at the currency conversion rate as quoted by Oanda.com as at
the close of business on the last business day of the calendar year; or (ii) be
paid the Monthly Fee in US Dollars.

 

Payment terms:The Monthly Fee shall be payable to the account nominated by the
Consultant in accordance with the Company’s normal payment practices. 

 

“Normal Working Hours” means a minimum of a forty hour week, Monday through
Friday, excluding public holidays in the Republic of Singapore.

--------------------------------------------------------------------------------

7